DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha (European Patent Application No. EP 2,455,869; Date of Publication: May 23rd, 2012) in view of Fastabend et al. (US PGPUB No. 2010/0115446; Pub. Date: May 6, 2010)
Regarding independent claim 1,
Juha discloses a computer-implemented method for performing data analysis in a relational database, comprising:(a) bringing an electronic device of a user in communication with a computer server comprising said relational database that stores data objects in a non-hierarchical manner, which electronic device is configured to provide a graphical user interface; See Paragraph [0109]-[0110], (Disclosing a method for querying database systems using search categories. Search categories comprise an index to a set comprising a plurality of paths which further comprise primary key-foreign key references from across a plurality of tables, i.e. data objects stored in a non-hierarchical manner.). See FIG. 1, (Client node 180 comprising a user interface 185 where users may perform searches, i.e. an electronic device configured to provide a graphical user interface.).
(b) receiving a request from said user via said graphical user interface to perform a task directed to at least a subset of said data objects, wherein said task comprises one or more filtering operations; See FIG. 1, (User Interface 185 comprises Query Form 183 which is used to provide search information to search context 175 of server 170 for executing search via execution tree 17.). See FIG. 3, (Illustrating a database search method having step 304 of receiving at least one search term, i.e. receiving a request from a user via a graphical user interface. Step 310 comprises conducting searches of at least two database tables based on a search category based on the search context which is itself based on the obtained search terms, i.e. performing a task directed to at least a subset of data objects.).
(c) generating one or more filtering operations for said task, which one or more filtering operations is stored in a memory unit and, upon execution, generates a filtered data set from said at least said subset of said data objects; See FIG. 3, (Step 306 comprising forming a search context based on the search term of step 304, i.e. a filtering operation for the search task. Step 310 comprising conducting searches across the at least two database tables to obtain a set of keys referring to data stored in tables, i.e. generating a filtered dataset from the subset of data objects.). See Paragraph [0075], (Search queries are used to form search contexts which are then associated with an identifier for the search category. Note FIG. 1 where search contexts are illustrated as being part of or kept in server 170, i.e. filtering operations stored in a memory unit.). See FIG. 3, (Step 306 comprising forming a search context based on the search term of step 304, i.e. a filtering operation for the search task. Step 310 comprising conducting searches across the at least two database tables to obtain a set of keys referring to data stored in tables, i.e. generating a filtered dataset from the subset of data objects.).
Juha does not disclose the step (c) upon execution of one of said one or more filtering operations, generating a filtered data set from said at least said subset of said data objects and storing said filtered data set as an intermediate result in a memory unit during said task;
(d) automatically generating an interactive breadcrumb comprising a sequence of visual graphical elements on said graphical user interface, 
wherein at least one of said visual graphical elements corresponds to one of said one or more filtering operations performed on said at least said subset of said data objects, 
and wherein said at least one of said visual graphical elements is configured to receive a user input for modifying said one of said one or more filtering operations.
Fastabend discloses the step (c) upon execution of one of said one or more filtering operations, generating a filtered data set from said at least said subset of said data objects and storing said filtered data set as an intermediate result in a memory unit during said task; See FIG. 1 and Paragraph [0026], (Disclosing a data warehouse for managing data having a plurality of attributes. The system comprises a filter 128 that is applied to data in order to yield one or more subsets 132 of data that correspond to user selections on a GUI, generating a filtered data set from at least a subset of data objects.) See Paragraph [0030], (Existing subsets may be persisted in filter 125 and allows users to further obtain intermediate results by re-using an existing subset.) See Paragraph [0036], (Users may generate intermediate results in a step-by-step fashion.) See FIG. 4, (FIG. 4 illustrates a graphical user interface that represents a map or trail of subsets corresponding to filtered data results, i.e. storing filtered data as an intermediate result during the filtering operation (e.g. additional filtering operations may be performed and added to the interface of FIG. 4.)
(d) automatically generating an interactive breadcrumb comprising a sequence of visual graphical elements on said graphical user interface, See FIG. 4, (FIG. 4 illustrates a graphical user interface that represents a map or trail of subsets corresponding to filtered data results, i.e. an interactive breadcrumb comprising a sequence of visual graphical elements on a GUI.)
wherein at least one of said visual graphical elements corresponds to one of said one or more filtering operations performed on said at least said subset of said data objects, See FIG. 4 and Paragraph [0067], (FIG. 4 illustrates a graphical user interface that represents a map or trail of subsets corresponding to filtered data results, i.e. said visual graphical elements corresponds to at least one of said one or more filtering operations performed on said at least said subset of said data objects. Elements 134A, 134B, 134C, 134D represent subsets (e.g. the filter subsets illustrated in FIG. 1).)
and wherein said at least one of said visual graphical elements is configured to receive a user input for modifying said one of said one or more filtering operations. See FIG. 4 and Paragraph [0036]-[0037], (Filter options 130 of the illustrated user interface allows a user to provide inputs to modify the segmentation model. Users may also drag and drop visual interface elements.
Juha and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface and segmentation modelling as disclosed by Fastabend. The use of an interactive segmentation model allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.
Regarding dependent claim 2,
	As discussed above with claim 1, Juha-Fastabend discloses all of the limitations.
	Juha further discloses the step wherein said one or more filtering operations are selected from the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results. See Paragraph [0081], (Search engine entity 178 trims an execution tree provided for a particular search query such that the trimming comprises removing search elements not filled with associated column values, i.e. a filtering operation consisting of a filter on a property of a selected data object (e.g. the column). The trimmed execution tree is then executed in order to obtain a result set comprising a set of key values that refer to a core table for a search category associated with the query.
The examiner notes that the step "the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results” is optional due to the use of the term “group consisting of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.


Regarding dependent claim 4,
As discussed above with claim 1, Juha discloses all of the limitations.
	Fastabend further discloses the step wherein said at least one of said visual graphical element displays visual options for a user to determine a logical relationship of said one or more filtering operations. 
	See FIG. 4, (The GUI illustrating the segmentation model includes directional arrows which determine a flow or sequence of related subsets of data. For example, the “BOOKS” subset is linked to the “BOOKS, EXCELLENT” subset which represents a refinement or adjustment to the previous step, which is itself an adjustment of a previous filter, element 134A, i.e. determining a logical relationship of said one or more filtering operations.)
Juha and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface as disclosed by Fastabend. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding dependent claim 5,
As discussed above with claim 4, Juha-Fastabend discloses all of the limitations.
Fastabend further discloses the step wherein said user input for modifying said at least one of said one or more filtering operations comprises a change of said logical relationship of said one or more filtering operations. See FIG. 4, (Filter options 130 allow a user to modify individual nodes of the segmentation model via the plurality of alternatives illustrated in FIG. 4 which include deleting, splitting, reducing, deduplication, etc., i.e.  a change of said logical relationship of said one or more filtering operations.)
Juha and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface as disclosed by Fastabend. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.
Regarding independent claim 12,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 3, 9, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Fastabend as applied to claim 1 above, and further in view of Adams et al. (US PGPUB No. 2016/0140243; Pub. Date: May 19, 2016).
Regarding dependent claim 3,
As discussed above with claim 2, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation.
	Adams discloses the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a previous filter operation. Subsequent searches may combine search results using logical operators (e.g. AND, NAND, OR and NOR) and can be iterated over search results in a sorted order.). The examiner notes that one of ordinary skill in the art would be able to recognize that "NOT", i.e. a complement operation, is within the scope of the term "logical operators". While Adams does not explicitly use the term "complement" or "complement operator", one of ordinary skill would know that other logical operations exist in addition to the examples provided by Paragraph [0023] of Adams.
Juha, Fastabend and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 9,
As discussed above with claim 1, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects.
	Adams discloses the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations to said data objects.
Juha, Fastabend and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha- Fastabend to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.



Regarding dependent claim 19,
As discussed above with claim 12, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface.
	Adams disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface. See Paragraph [0045], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations. Search scopes may be determined based on a scope of information included in a search query. Note FIG. 10 where search queries comprise words or terms at step 1001, which are used to determine data results at step 1003, i.e. the search words are criteria. ).
Juha, Fastabend and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.
Regarding dependent claim 20,
As discussed above with claim 19, Juha-Fastabend-Adams discloses all of the limitations.
Adams further discloses the step where said one or more computer processors are programmed to further reproduce a search result by applying said stored one or more filtering operations and criteria to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, i.e. previously stored filtering operations and criteria, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations and criteria to said data objects.
Juha, Fastabend and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha- Fastabend to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and allows for further refining search spaces, allowing for greater control over search granularity.

Claim 6-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Fastabend, as applied to claim 1 above, and further in view of Weissinger et al. (US PGPUB No. 2017/0255536; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein the method further comprising outputting search result in a histogram view or in a graph.
Weissinger discloses the step wherein the method further comprising outputting search result in a histogram view or in a graph. See Paragraph [0124], (A user interface allows users to drag and drop models into a general graph (e.g. the filter representation is a graph), i.e. outputting search results in a graph).
Juha, Fastabend and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.


Regarding dependent claim 7,
As discussed above with claim 6, Juha-Fastabend-Weissinger discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets.  
	Weissinger discloses the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets. See Paragraph [0034], (Filter graphs describe one or more filters represented as filter nodes and relationships between said filters which may be executed against data streams, i.e. one or more nodes and one or more links representing data objects and relations between said objects.).
Juha, Fastabend and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha- Fastabend to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.


Regarding dependent claim 8,
As discussed above with claim 1, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements.
	Weissinger discloses the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements. See Paragraph [0182], (The graphical user interface allows users to drag-and-drop filter graph components in order to form and/or edit the filter graph, i.e. adding or removing a visual graphical element of said plurality of visual graphical elements.). The examiner notes that the editing the filter graph necessarily changes and/or updates the search results obtained by modifying the search area, therefore modifications to the filter graph necessarily results in updated search results.
Juha, Fastabend and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Fastabend as applied to claim 1 above, and further in view of Kantabutra (US PGPUB No. 2009/0319564; Pub. Date: Dec. 24/2009)
Regarding dependent claim 10,
As discussed above with claim 1, Juha-Fastabend discloses all of the limitations.
	Juha-Fastabend does not disclose the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation;
wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, 
wherein a definition of a data set comprises a unique data set identifier and a set name; 
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; 
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; 
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to;
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure.  
	Kantabutra discloses the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation; See Paragraph [0041], (A relationship set name is used as a hash key to aid searches. Note [0076] wherein a relation “is the father of” represents a relationship between two entities, i.e. a unique identifier (e.g. the hash key) and a name (e.g. the example “is the father of” is text representing/identifying the relationship.)
wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, See FIG. 1 and Paragraph [0074], (Disclosing a system for storing a database comprising data structures representing data entities. The system is divided into database sets 20, 20' comprising databases 30, 30', i.e. a definition of data sets in a relational database.).
wherein a definition of a data set comprises a unique data set identifier and a set name; See FIG. 2 and Paragraph [0077], (Element 31 represents a database name or a reference to a database name, i.e. a unique dataset identifier. Element 34 comprises optional information such as notes about a database, i.e. a set name.).
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, See FIG. 1 and Paragraph [0045] and Paragraph [0048], (Entity sets 50, 50' comprise an ordered data structure 53 representing all the names and types of key attributes, i.e. a data structure comprising definitions of properties of object in said relational database.). The examiner notes that entity sets 50, 50' can be traced back through element 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; See FIG. 3 and Paragraph [0046] and [0048], (Entity 50 comprises an entity set name 50, i.e. a dataset identifier from the first data structure, and  ordered data structure 53 representing all the names and types of key attributes, i.e. a unique identifier of said property.).
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, See FIG. 4 and Paragraph [0063], (Element 82 is a data structure that represents key attributes of an entity, i.e. definitions of objects of datasets in a relational database.).
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; See FIG. 4 and Paragraph [0062]-[0063], (Element 81 comprises a reference to the entity set to which an entity belongs, i.e. a dataset identifier from the first data structure. Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier.).
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, See FIG. 1 and Paragraph [0061] and [0066], (Entities 80, 80', 80'' represent objects having an entity data structure or object plus attributes 88 pertaining to an entity, i.e. a data structure for providing definitions of object values of datasets in a relational database.).
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to; See Paragraph [0063], (Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier from the third data structure.). The examiner notes that attributes of entity plus 88 are necessarily attributes from those of ordered data structure 53 which represent ALL names and types of attributes, i.e. a property of a dataset from the second data structure.
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, See FIG. 1 and Paragraph [0067], (Relations 90 and 90', i.e. a data structure stored in memory comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, See FIG. 7 and Paragraph [0068], (Array elements 95 in a relationship 90 structure or object, i.e. a data structure comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure. See FIG. 1, (Note FIG. 1 where relationship R5 represents a relation, i.e. a relation from the fifth data structure, between entity plus 88' and entity 88'', i.e. relations are associated with two object identifiers from the third data structure.).
Juha, Fastabend and Kantabutra are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend to include the non-hierarchical architecture of data structures disclosed by Kantabutra. Doing so provides a non-hierarchical storage system where a plurality of separate but interconnected data structures store data and associations therein, thereby permitting any of the plurality of entities to participate in many roles across relationships.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Fastabend and Kantabutra as applied to claim 10 above, and further in view of Cho et al. (US PGPUB No. 2017/0255709; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 11,
As discussed above with claim 10, Juha-Fastabend-Kantabutra discloses all of the limitations.
	Juha-Fastabend-Kantabutra does not disclose the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure.  
Cho discloses the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure. See Paragraph [0080]-[0081], (Disclosing a method for updating an index structure of a graph database. The method including a hash bucket comprising a plurality of entries, i.e. a relation, wherein entries comprise a set of edges wherein each edge represents a set of users to which a user is connected, i.e. a set of edges represents a plurality of edges that point to sets, i.e. two set identifiers from a first data structure.).
Juha, Fastabend, Kantabutra and Cho are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Fastabend-Kantabutra to include the hash bucket for storing relations between sets as disclosed by Cho. Paragraph [0026] of Cho discloses that the disclosed graph-storage techniques improve availability and performance or functioning of applications which reduces user frustration and further improves the user experience, thereby potentially increasing engagement with or use of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159